Detailed Action
Claims 1-17 are pending. 
Claims 1-4, 6-12 and 14-17 are rejected. 
Claims 5 and 13 are objected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (Pub. No.: US 2013/0027737 A1) in view of Zhang et al (Pub. No.: US 2011/0309947 A1).
As per claim 1, SUZUKI discloses an abnormal state detection device comprising: -	a camera (SUZUKI, Fig 4 item 26, paragraph 0055) configured to acquire an image imaging a device (SUZUKI,  paragraph 0085, capturing the image of the panel part 11 using a smartphone or other portable terminal 2, the optical signals that are generated by the panel part 11 during the communication display interval t2 are received and identified by the user on the portable terminal 2) that performs an output of an abnormal state using an LED (SUZUKI,  paragraph 0080, 0089, wherein  panel part 11 of the printer 1 generates an optical signal that represents the state of the printer 1 (performs a communication display) to the portable terminal 2 using the LEDs 51 to 56); -	a processor (SUZUKI, Fig 4 item 20, paragraph 0051)  configured to  analyze the abnormal state of the device based on a light emission pattern of the LED in the image, wherein a type of the abnormal state of the device is associated with the light emission pattern of the LED in the image, and generates auxiliary information indicating the abnormal state based on an analysis result (SUZUKI,  paragraph 0051, 0086-0087, 0090 wherein the portable control part 20 identifies the information contained in the optical signal based on the standard and the turned-on/turned-off pattern of the LEDs 51 to 56 when the Ready LED 51 is turned off in the image data that has been captured by the capture part 26, and the state of the printer 1 is thereby identified);-	a display control circuit (SUZUKI, Fig 4 item 21, Fig 11-12, paragraph 0032, 0050) configured to output the auxiliary information to a display (SUZUKI, paragraph 0053, 0085, 0124 wherein the information concerning the printer 1 is displayed on the display part 21 of the portable terminal 2 based on the identified information), wherein the processor is configured to determine that the abnormal state has occurred when the LED (SUZUKI,  Fig 7, paragraph 0100, 0111, 0113-0114 wherein when an error occurs, when performing a printing job, or the like, the printer control part 10 sets the communication display interval t2 between normal display intervals t1. During the predetermined communication display interval t2, the turned-on/turned-off pattern of the LEDs 51 to 56 of the panel part 11 is switched, and the panel part 11 is caused to transmit to the portable terminal 2 an optical signal containing state information representing the state of the printer 1). SUZUKI does not explicitly teaches to determine that the abnormal state has occurred when the LED continuously emits a specific light. However, choosing between continuous emitting and blinking to indicate abnormal state is a matter of design choice and is well known in the art. For example, Zhang discloses determine that the abnormal state has occurred when the LED continuously emits a specific light (Zhang, paragraph 0012, 0019, wherein the virtual LED 42 displays continuous bright red to indicate an error). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify SUZUKI in view of Zhang so that the abnormal state is indicated when the LED continuously emits a specific light as claimed because this would have provided an obvious alternative option on how to indicate an error status.  


	As pre claim 2, claim 1 is incorporated and SUZUKI discloses wherein the display control circuit is configured to superimpose and displays the auxiliary information over a part of the image (SUZUKI,  Fig 11-12, paragraph 0113-0114); 

As pre claim 3, claim 1 is incorporated and SUZUKI discloses wherein the processor is configured to generate the auxiliary information based on the analysis result obtained by performing analysis using a plurality of images obtained by continuously imaging the device (SUZUKI,  paragraph 0115, wherein there are cases where it is necessary for a plurality of turned-on/turned-off patterns to be captured by the image-capturing part 26 of the portable terminal 2 up until completion of transmission of the information representing the state of the printer 1 by the panel part 11. In other words, there are cases where it is necessary to continue capturing images of the panel part 11 over a plurality of repetitions during the communication display interval t2);

As pre claim 4, claim 1 is incorporated and SUZUKI discloses wherein the processor is configured to analyze a plurality of abnormal states from the image (SUZUKI,  paragraph 0051, 0086-0087, 0090 wherein the portable control part 20 identifies the information contained in the optical signal based on the standard and the turned-on/turned-off pattern of the LEDs 51 to 56 when the Ready LED 51 is turned off in the image data that has been captured by the capture part 26, and the state of the printer 1 is thereby identified);

As pre claim 7, claim 1 is incorporated and SUZUKI discloses wherein the processor is configured to change the auxiliary information in accordance with a change of the abnormal state (SUZUKI, Fig 9-12, paragraph 0124, wherein the portable control part 20 displays a new state display box 94 on the display part 21 of the portable terminal 2 and displays the error that has occurred in the printer 1 or the repair method in the state display box 94);

As pre claim 8, claim 1 is incorporated and SUZUKI discloses a communication circuit (SUZUKI, Fig 4 item 29, paragraph 0056) configured to transmit the image or the analysis result and receives the auxiliary information (SUZUKI, Fig 4 item 29, paragraph 0056, 0086-0087, 0090);

Claims 9-12, 14-15 are rejected under the same rationale as claims 1-6 and 7-8. 

As pre claim 16, claim 2 is incorporated and SUZUKI discloses wherein the display control circuit is configured to display the type of the abnormal state to be superimposed in a vicinity of a position of the LED that is determined to be in the abnormal state (SUZUKI,  SUZUKI, Fig 9-12);

As pre claim 17, claim 1 is incorporated and SUZUKI discloses wherein the specific light is a red light (Zhang, paragraph 0012, 0019, wherein the virtual LED 42 displays continuous bright red to indicate an error);

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments filed on 06/13/2022 have been considered but are now moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456